Title: From James Madison to John Cockle, 8 October 1804 (Abstract)
From: Madison, James
To: Cockle, John


8 October 1804, Department of State. “The President has referred your letter of the 14th. Ult. to me, and in answer I have to observe, that the subject of the claims to which you refer has been committed to Genl. Armstrong so far as it may be left unfinished by his predecessor, to whom instructions comprehending the sentiments of the President on the subject of the difficulties, which had occurred, were transmitted early the present year.”
